IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COREY DONOVAN; LINDA DONOVAN                      : No. 42 EM 2020
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
STATE FARM MUTUAL AUTOMOBILE                      :
INSURANCE COMPANY                                 :
                                                  :
                                                  :
PETITION OF: UNITED STATES COURT                  :
OF APPEALS FOR THE THIRD CIRCUIT                  :


                                         ORDER

PER CURIAM


      AND NOW, this 24th day of July, 2020, the Petition for Certification of Question of

Law is GRANTED. The Court shall consider the following issues:

      1. Is a named insured's signing of the waiver form set out at 75 Pa.C.S.
      §1738(d) sufficient to waive inter-policy stacking of underinsured motorist
      benefits under Pennsylvania's Motor Vehicle Financial Responsibility Law,
      where the policy insures more than one vehicle at the time the form is
      signed?

      2. If the answer to Question 1 is no, is a household vehicle exclusion
      contained in a policy in which the named insured did not validly waive inter-
      policy stacking enforceable to bar a claim made by a resident relative who
      is injured while occupying a vehicle owned by him and not insured under
      the policy under which the claim is made?

      3. If the answers to Questions 1 and 2 are no, is the coordination-of-benefits
      provision in the Automobile Policy nonetheless applicable, such that it limits
      . . . recovery of underinsured motorist benefits under the policy . . ., or does
      the lack of a valid waiver of inter-policy stacking render that provision
      inapplicable?


      The Prothonotary is DIRECTED to establish a briefing schedule and list this case

for oral argument.




                                  [42 EM 2020] - 2